DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Species I (Figures 2, 4A-4B and 8, claims 1-2 and 7
) in the reply filed on January 28, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the emitter” and “the collector” in line 4 (labeled 6).  There is insufficient antecedent basis for these limitations in the claim.
Claim 1 recites the limitation “the gate and emitter” in line 7 (labeled 9).  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “the emitter” and “the collector” in line 3 (labeled 33).  There is insufficient antecedent basis for these limitations in the claim.
Claim 7 recites the limitation “the gate and emitter” in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,828,100 to Tamba et al. (hereinafter “Tamba”) in view of US Patent Application Publication No. 2018/0350960 to Naito.
Regarding claim 1, Tamba illustrates in at least figures 18 and 19 with the related text:
A power module which includes:
a power semiconductor module chip that is configured by forming an IGBT 113 having a trench gate 17 structure including a dummy trench gate 19, and a freewheeling diode 123 for returning excess carrier of the emitter of the IGBT to the collector of the IGBT, in the same chip; and
a drive chip 110 for driving the IGBT on/off, and is configured by packaging the power semiconductor module chip and the drive chip.
Tamba does not specifically show a charge storage element that is connected between the gate and emitter of a dummy IGBT which can be pseudo-formed in order that the dummy trench gate be used in screening examinations.  Naito discloses in figures 20A and 20B a charge storage element 70 that is connected between a gate 40 and emitter 127 of a dummy IGBT which can be pseudo-formed in order that the 
Regarding claim 2, Naito illustrates in figures 20A and 20B the charge storage element is a capacitor 70.
Regarding claim 7, Tamba illustrates in figures 18 and 19:  
A reverse-conducting IGBT which is configured by forming an IGBT having a trench gate structure 17 including a dummy trench gate 19, and a freewheeling diode  123 for returning excess carrier of the emitter of the IGBT to the collector of the IGBT, in the same chip.  Tamba does not specifically show a charge storage element that is connected between the gate and emitter of a dummy IGBT which can be pseudo-formed in order that the dummy trench gate be used in screening examinations.  See Naito discloses… in claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 2019/0312113 A1 to Chen illustrates the claimed invention except at least a freewheeling diode.


Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 7:00 AM to 2:00 PM Eastern Time Monday, Tuesday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738